 Case 1:19-cr-00575-FB Document 16-1 Filed 12/06/19 Page 1 of 1 PageID #: 150
                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
KDE                                              271 Cadman Plaza East
F. #2015R00270                                   Brooklyn, New York 11201



                                                 December 5, 2019

By E-mail and ECF

The Honorable Ramon E. Reyes, Jr.
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

             Re:    United States v. Renato Barca, et al.
                    Criminal Docket No. 19-575

Dear Judge Reyes:

              The government respectfully moves for an order unsealing a redacted form of
the indictment and certain arrest warrants in the above-captioned matter.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:              /s/
                                                 Keith D. Edelman
                                                 Kayla C. Bensing
                                                 Assistant U.S. Attorneys
                                                 (718) 254-6328/6279
Enclosure

cc:   Clerk of Court (by ECF)
      All Counsel (by ECF)
